DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/17/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on August 17, 2021, wherein claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PG-PUB 20180286925 A1 (hereinafter Kim) in view of Blondin et al. US PG-PUB 20180157354 A1 (hereinafter Blondin).
Regarding claim 1, Kim teaches A display device (Fig. 1 and Para. [0045]; OLED display device 10) comprising: a display area in which red, green, and blue sub-pixels are arranged (Fig. 2 and Para. [0045]-[0046] and [0057]; In the display area DA, pixels (250R, 250B, and 250G) including display elements such as organic light emitting diodes (OLEDs) may be arranged to provide a certain image); and a touch sensing layer comprising a conductive pattern (Fig.2 and 4; touch electrode unit 400), the conductive pattern including: a plurality of touch electrodes arranged in a row direction and a column direction in the display area (Fig. 4, 6; electrodes 410 and 420 located in DA area), and a plurality of trace lines extending in the column direction in the display area (Fig. 6 and 11; virtual lines VL1 extend in column direction), wherein the conductive pattern of the touch sensing layer includes a plurality of touch pattern unit blocks arranged along the row direction (Fig. 4, 6 And Para. [0076]; touch pattern unit blocks UB1), each of the touch pattern unit block including some parts of the plurality of trace lines and at least one touch electrode among the plurality of touch electrodes (See Fig. 6; UB1 includes some part of the virtual lines and comprises at least one touch electrode), and wherein the touch pattern unit block has a size corresponding to an integer multiple of a size of a pixel unit block (See Fig. 6; UB1 Has a size corresponding to an integer multiple of a size of pixel unit block UB3), wherein the pixel unit block is a minimum repetition unit of the red, green, and blue sub-pixels (Para. [0088]; The pixel pattern unit block UB3 may be a virtual unit block having a certain area including the first pixel R, the second pixel B, and the third pixel G. It may be understood that the pixel pattern unit block UB3 corresponds to the minimum repetitive unit of the arrangement pattern of pixels included in the organic light emitting display device 10. In an embodiment, the pixel pattern unit block UB3 has a square shape). Although Kim teaches having the virtual lines extending in a column direction, 
Kim fails to explicitly disclose the virtual lines are connected to the plurality of touch electrodes, respectively,

    PNG
    media_image1.png
    460
    781
    media_image1.png
    Greyscale

However, in the same field of endeavor, Blondin teaches the trace lines are connected to the plurality of touch electrodes, respectively, and said trace lines extending in the column direction in the display area (See Fig. 5a, 5b above and Para. [0039] and [0048]; i.e. routing traces 506, 514, 516 are connected to touch electrodes and extend in a column direction),
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to modify the touch panel of Kim by implementing the routing trace in the display area as taught Blondin, in order to increase the performance of one or more touch electrodes thereby improving the touch sensitivity of some or all of the electrodes or portions of the panel, which will allow increased speed at which the touch sensor panel can operate Blondin-(Para. [0025]).

Regarding claim 2, Kim as modified by Blondin teaches The display device of claim 1, Kim teaches further comprising a plurality of spacers spaced apart from one another in the display area (Fig. 6 and 11; spacers 191, 192 are spaced apart from each other).


    PNG
    media_image2.png
    605
    475
    media_image2.png
    Greyscale

Regarding claim 3, Kim as modified by Blondin teaches The display device of claim 2, Kim further teaches wherein at least one of the plurality of spacers overlaps at least one of the plurality of trace lines (Fig. 6 above; wherein 191 overlaps virtual line VL1).

Regarding claim 4, Kim as modified by Blondin teaches The display device of claim 1, Kim further teaches wherein each of the plurality of touch electrodes has a polygonal shape (See Fig. 4).

Regarding claim 5, Kim as modified by Blondin teaches The display device of claim 4, Kim further teaches wherein each of the plurality of touch electrodes has zigzag edges (See Fig.4) and the touch pattern unit block includes some parts of two adjacent touch electrodes (See Fig. 4 and 6).

Regarding claim 6, Kim as modified by Blondin teaches The display device of claim 1, Kim fails to further disclose wherein one of the plurality of trace lines is electrically connected to one of the plurality of touch electrodes via a bridge line and at least one trace line of the plurality of trace lines includes disconnected parts in a region corresponding to the bridge line.

    PNG
    media_image3.png
    464
    781
    media_image3.png
    Greyscale

However, in the same field of endeavor, Blondin teaches one of the plurality of trace lines is electrically connected to one of the plurality of touch electrodes via a bridge line (See Fig. 5a, 5b above, i.e. routing trace 514 is connected to electrode 510 via bridge) and at least one trace line of the plurality of trace lines includes disconnected parts in a region corresponding to the bridge line (Fig. 5a, 5b and Para. [0049]; i.e. routing trace 514 includes a gap in a region corresponding to the bridge).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the touch sensor panel of Kim with the routing trace as taught by Blondin which provides a disconnection area, in order to improve optical uniformity of the touch sensor panel Blondin-(Para. [0050]).

Regarding claim 7, Kim as modified by Blondin teaches The display device of claim 1, Kim fails to disclose further comprising dummy touch electrodes disposed adjacent to the plurality of touch electrodes, respectively.
However, in the same field of endeavor, Blondin teaches dummy touch electrodes disposed adjacent to the plurality of touch electrodes (i.e. Fig. 5a and 5b; dummy trace 508 are disposed adjacent to electrodes), respectively.
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to align next to the touch electrodes of Kim the dummy traces as taught by Blondin, in order to improve optical uniformity by reducing the amount of gaps where material is not present Blondin-(Para. [0048]).

Regarding claim 9, Kim as modified by Blondin teaches The display device of claim 1, Kim further wherein the touch pattern unit block overlaps pixel unit blocks in K rows and L columns (here, K and L are natural numbers) (i.e. see Fig. 6; according to Para. [0075]; the electrodes 410 and 420 are arranged in columns and row direction and as can be seen from Fig. 6; the touch pattern unit block UB1 overlaps with the pixel unit block in row as well as column direction) and some of the plurality of trace lines correspond to one of the L columns of the pixel unit blocks (i.e. see Fig. 6; the virtual lines VL1 corresponds to column direction).



    PNG
    media_image4.png
    729
    616
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    477
    834
    media_image5.png
    Greyscale

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Blondin and further in view of Lee et al. US PG-PUB 20210191208 A1 (hereinafter Lee).
Regarding claim 8, Kim as modified by Blondin teaches The display device of claim 7, although separately the disclosure of Kim teaches a width of the pixel unit block (See Fig. 6 of Kim above) and Blondin teaches having a width of each of the dummy touch electrodes (See Fig. 5a and 5b of Blondin above). Kim as modified by Blondin fails to provide teaching of having both widths individually,

    PNG
    media_image6.png
    793
    767
    media_image6.png
    Greyscale

However, in the same field of endeavor, Lee teaches wherein a width of each of the dummy touch electrodes is less than a width of the pixel unit block (i.e. See Fig. 2 above)
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim as modified by Blondin with the teachings of Lee in order to achieve the optimal effect of balancing the electric fields of the pixels.


7.	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blondin and Further in view of Kim et al. US PG-PUB 20220102449 A1 (hereinafter Kim449).
Regarding claim 12, Kim teaches  A display device (Fig. 1 and Para. [0045]; OLED display device 10) comprising: a display area in which red, green, and blue sub-pixels are arranged (Fig. 2 and Para. [0045]-[0046] and [0057]; In the display area DA, pixels (250R, 250B, and 250G) including display elements such as organic light emitting diodes (OLEDs) may be arranged to provide a certain image); a plurality of spacers in the display area (Fig. 6 and 11; spacers 191, 192 in display area DA); a conductive pattern layer comprising a conductive pattern (Fig. 2 and 4; touch electrode unit 400), the conductive pattern including: a plurality of touch electrodes arranged in a row direction and a column direction in the display area (Fig. 4, 6; electrodes 410 and 420 located in DA area), and a plurality of trace lines electrically connected to the plurality of touch electrodes and extending in the column direction in the display area (Fig. 6 and 11; virtual lines VL1 extend in column direction in DA area); a first insulating layer under the conductive pattern layer (i.e. second inorganic 330); and a second insulating layer (i.e. organic layer 320) wherein the conductive pattern of the conductive pattern layer includes a plurality of touch pattern unit blocks arranged along the row direction (Fig. 4, 6 And Para. [0076]; touch pattern unit blocks UB1), each of the touch pattern unit block including some parts of the plurality of trace lines and at least one touch electrode among the plurality of touch electrodes (See Fig. 6; UB1 includes some part of the virtual lines and comprises at least one touch electrode), and wherein the plurality of touch electrodes arranged along the row direction among the plurality of touch electrodes are electrically connected to different trace lines, respectively, and the touch pattern unit block has a size corresponding to an integer multiple of a size of a pixel unit block (See Fig. 6; UB1 Has a size corresponding to an integer multiple of a size of pixel unit block UB3) that is a minimum repetition unit of the red, green, and blue sub-pixels (Para. [0088]; The pixel pattern unit block UB3 may be a virtual unit block having a certain area including the first pixel R, the second pixel B, and the third pixel G. It may be understood that the pixel pattern unit block UB3 corresponds to the minimum repetitive unit of the arrangement pattern of pixels included in the organic light emitting display device 10. In an embodiment, the pixel pattern unit block UB3 has a square shape).
Furthermore, Although Kim teaches having a second insulating layer (see Fig. 3; organic layer 320) as well as conductive pattern layer (see Fig. 3; 400) and having the virtual lines extending in a column direction (Fig. 6 and 11; virtual lines VL1 extend in column direction in DA area), Kim fails to explicitly disclose the virtual lines are connected to the plurality of touch electrodes, respectively, and the having an arrangement of the insulating layer been disposed over the conductive pattern layer,

    PNG
    media_image1.png
    460
    781
    media_image1.png
    Greyscale

However, in the same field of endeavor, Blondin teaches the trace lines are connected to the plurality of touch electrodes, respectively, and said trace lines extending in the column direction in the display area (See Fig. 5a, 5b above and Para. [0039] and [0048]; i.e. routing traces 506, 514, 516 are connected to touch electrodes and extend in a column direction),
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to modify the touch panel of Kim by implementing the routing trace in the display area as taught Blondin, in order to increase the performance of one or more touch electrodes thereby improving the touch sensitivity of some or all of the electrodes or portions of the panel, which will allow increased speed at which the touch sensor panel can operate Blondin-(Para. [0025]). 
Additionally, the disclosure of Kim as modified by Blondin fails to further disclose the arrangement of the insulating layer over the conductive pattern layer,
However, in the same field of touch integrated display, Kim449 teaches the arrangement of having an insulating layer over the conductive pattern layer (see Fig. 3 and Para. [0086]; touch insulating layer 172 disposed on the first and second touch electrodes TE and RE),
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim as modified by Blondin with the arrangement as taught by Kim449 in order to protect the electrodes Kim449-(Para. [0086]).

Regarding claim 13, Kim as modified by Blondin and Kim449 teaches The display device of claim 12, Kim further teaches wherein at least one of the plurality of spacers overlaps at least one of the plurality of trace lines (Fig. 6 above; wherein 191 overlaps virtual line VL1).

Regarding claim 14, Kim as modified by Blondin and Kim449 teaches The display device of claim 12, Kim further teaches wherein each of the plurality of touch electrodes has a polygonal shape (See Fig. 4).

Regarding claim 15, Kim as modified by Blondin and Kim449 teaches The display device of claim 14, Kim further teaches wherein each of the plurality of touch electrodes has zigzag edges (See Fig. 4) and the touch pattern unit block includes some parts of two adjacent touch electrodes (See Fig. 4 and 6).

Regarding claim 16, Kim as modified by Blondin and Kim449 teaches The display device of claim 12, Kim fails to further disclose wherein one of the plurality of trace lines is electrically connected to one of the plurality of touch electrodes via a bridge line and at least one trace line of the plurality of trace lines includes disconnected parts in a region corresponding to the bridge line.

    PNG
    media_image3.png
    464
    781
    media_image3.png
    Greyscale

However, in the same field of endeavor, Blondin teaches one of the plurality of trace lines is electrically connected to one of the plurality of touch electrodes via a bridge line (See Fig. 5a, 5b above, i.e. routing trace 514 is connected to electrode 510 via bridge) and at least one trace line of the plurality of trace lines includes disconnected parts in a region corresponding to the bridge line (Fig. 5a, 5b and Para. [0049]; i.e. routing trace 514 includes a gap in a region corresponding to the bridge).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the touch sensor panel of Kim with the routing trace as taught by Blondin which provides a disconnection area, in order to improve optical uniformity of the touch sensor panel Blondin-(Para. [0050]).

Regarding claim 17, Kim as modified by Blondin and Kim449 teaches The display device of claim 12, Kim fails to disclose further comprising dummy touch electrodes disposed adjacent to the plurality of touch electrodes, respectively, wherein the touch pattern unit block includes at least a part of one of the dummy touch electrodes.
However, in the same field of endeavor, Blondin teaches dummy touch electrodes disposed adjacent to the plurality of touch electrodes (i.e. Fig. 5a and 5b; dummy trace 508 are disposed adjacent to electrodes), respectively, wherein the touch pattern unit block includes at least a part of one of the dummy touch electrodes (Fig. 5a, 5b, 6a and Para. [0052]; i.e. dummy sections or traces 612 and 614 can be located in the same layer as touch electrodes 602 and 608 and routing traces 604 and 610).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to align next to the touch electrodes of Kim the dummy traces as taught by Blondin, in order to improve optical uniformity by reducing the amount of gaps where material is not present Blondin-(Para. [0048]).

8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Blondin and Kim449 and further in view of Lee et al. US PG-PUB 20210191208 A1 (hereinafter Lee).
Regarding claim 18, Kim as modified by Blondin and Kim449 teaches  The display device of claim 17, although separately the disclosure of Kim teaches a width of the pixel unit block (See Fig. 6 of Kim above) and Blondin teaches having a width of each of the dummy touch electrodes (See Fig. 5a and 5b of Blondin above). Kim as modified by Blondin fails to provide teaching of having both widths individually,

    PNG
    media_image6.png
    793
    767
    media_image6.png
    Greyscale

However, in the same field of endeavor, Lee teaches wherein a width of each of the dummy touch electrodes is less than a width of the pixel unit block (i.e. See Fig. 2 above)
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Kim as modified by Blondin and Kim449 with the teachings of Lee in order to achieve the optimal effect of balancing the electric fields of the pixels.



Allowable Subject Matter
9.	Claims 10-11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
10.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628